—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Rotker, J.), rendered July 15, 1993, convicting him of robbery in the first degree, upon his plea of guilty, and imposing sentence. The appeal brings up for review the denial, after a hearing, of those branches of the defendant’s omnibus motion which were to suppress identification testimony, physical evidence, and statements made by him.
Ordered that the judgment is affirmed.
Upon our review of the record, we conclude that the defendant knowingly, voluntarily, and intelligently waived his right to appeal, including his right to challenge the court’s suppression rulings (see, People v Seaberg, 74 NY2d 1; People v Rodriguez, 180 AD2d 654; People v Crum, 175 AD2d 136). In any event, the court’s suppression rulings were entirely proper. Moreover, the defendant’s sentence was not excessive (see, People v Kazepis, 101 AD2d 816). Bracken, J. P., Santucci, Krausman and Goldstein, JJ., concur.